Title: From Thomas Jefferson to the Mayor of Philadelphia, 15 May 1791
From: Jefferson, Thomas
To: Barclay, John



May 15. 1791.

Th: Jefferson presents his compliments to the Mayor of the city. He had understood there was a subscription paper for the relief of the sufferers by the late fire, which was handing about town, and expected he should have met it in turn. Not having as yet seen it and being about to leave town he asks permission to put into the hands of the Mayor the inclosed note for 25. dollars to be disposed of with the other donations for the same purpose.
